DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4, 8, 12-15 and 18) and species of claim 15 in the reply filed on July 11, 2022 is acknowledged.  The traversal is on the ground(s) that the search and examination of all groups do not present an undue burden.  This is not found persuasive.
Examination burden and search burden are not factors for determining how claims are restricted in applications filed under 35 U.S.C. §371.  According to the M.P.E.P., restriction practice under M.P.E.P. § 806 is applied to national applications under 35 U.S.C. 111(a) while unity of invention practice under MPEP Chapter 1800 is applied to national stage applications (see M.P.E.P. § 201).
According to PCT Rule 13.2 (Unity of Invention), where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
As outlined in the Restriction Requirement dated May 24, 2022, the shared special technical feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
	Claims 19-24, 27-29 and 32 are withdrawn as being directed to a non-elected invention.  Claims 13 and 14 are withdrawn as being directed to a non-elected species.  Claims 1-4, 8, 12, 15 and 18 are under examination at this time.

Specification
Applicant should update the first paragraph of the specification to provide the complete related application information.  
The disclosure is objected to because of the following informalities: Figure 9 contains amino acid sequences without the appropriate sequence identifier (e.g., SEQ ID NO: X).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to, inter alia, a recombinant peptide comprising a zinc finger domain, where the peptide is encoded by a sequence that is at least 75% identical to SEQ ID NO: 3.
	The written description rejection is made because the claims are interpreted as being drawn a genus of peptides encoded by a nucleic acid having "at least 75% nucleic acid identity” with SEQ ID NO:3.  The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  While one would be able to construct variants of SEQ ID NO: 3 and test the encoded peptides for their ability to bind SEQ ID NO:1 or 2, this process of guesswork does not put one in possession of the genus of polypeptides used in the method.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the disclosure is the structure of the peptide (i.e., SEQ ID NO:3, which encodes the peptide) and the function of that structure (i.e., ability to bind SEQ ID NO: 1 or 2).  There is no disclosure of any particular portion of the structure that must be conserved or that can be altered in order to have "at least 75% nucleic acid identity” with SEQ ID NO:3 and retain the ability to bind SEQ ID NO: 1 or 2.  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is.  EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of peptides encoded by nucleic acids that have "at least 75% nucleic acid identity” with SEQ ID NO:3.  Given that the specification has only described the structure and function of SEQ ID NO:3, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sera (U.S. Patent Application No. 2015/0173367; published June 25, 2015).
The claims are drawn to a recombinant peptide comprising a zinc finger domain.
	Sera teaches peptides AZP11 and AZP13 that comprise a zinc finger (see Figure 30 and paragraph [0087]).  Sera further teaches that the peptides can be expressed with a nuclear localization signal (see paragraph [0097]) (claim 15).  Because AZP11 and AZP13 meet the structural requirements of the claims (a peptide comprising a zinc finger domain), peptides AZP11 and AZP13 will also bind to the target sequences of SEQ ID NO: 1 and SEQ ID NO: 2 (claims 1 and 2), will also bind to the HIV LTR (claim 3), and will also cross the blood brain barrier (claim 18).  According to M.P.E.P. §2112.01(II), if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
	As for claim 4, Sera discloses SEQ ID NO: 6, which is encoded by a nucleic acid that is 79.1% identical to instant SEQ ID NO: 3 (see alignment below).
Length:                 339    
Score:                  971.00         Matches:       165    
Percent Similarity:     87.9%          Conservative:  10     
Best Local Similarity:  82.9%          Mismatches:    24     
Query Match:            79.1%          Indels:        0      
DB:                     11             Gaps:          0      

US-16-756-632-3 (1-645) x US-14-354-167B-6 (1-339)

Qy         10 GGGGAGAAACCCTACAAGTGCCCCGAATGCGGGAAAAGCTTCTCACGCAAGGACAATCTC 69
              |||||||||||||||||||||||||||||||||||||||||||||         ||||||
Db          1 GlyGluLysProTyrLysCysProGluCysGlyLysSerPheSerThrSerThrAsnLeu 20

Qy         70 AAGAATCACCAGCGGACGCACACCGGAGAGAAGCCCTACAAGTGCCCCGAATGCGGAAAA 129
              :::   ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 GlnGlnHisGlnArgThrHisThrGlyGluLysProTyrLysCysProGluCysGlyLys 40

Qy        130 TCATTCTCACAACGCGCCCACTTGGAACGCCACCAGAGAACACACACAGGGGAGAAGCCA 189
              |||||||||         ||||||:::|||||||||||||||||||||||||||||||||
Db         41 SerPheSerThrSerThrHisLeuGlnArgHisGlnArgThrHisThrGlyGluLysPro 60

Qy        190 TACAAGTGCCCTGAATGCGGCAAGTCTTTCAGTGAAAGGTCCCATCTGCGAGAGCACCAG 249
              |||||||||||||||||||||||||||||||||         ||||||:::|||||||||
Db         61 TyrLysCysProGluCysGlyLysSerPheSerArgSerAspHisLeuGlnGluHisGln 80

Qy        250 CGAACACATACTGGCGAGAAGCCGTACAAGTGTCCCGAGTGCGGCAAGAGTTTTAGTTCC 309
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||   
Db         81 ArgThrHisThrGlyGluLysProTyrLysCysProGluCysGlyLysSerPheSerArg 100

Qy        310 AAAAAACACCTGGCCGAACATCAGCGGACTCACACAGGGGAGAAGCCCTATAAATGCCCC 369
                       |||   :::||||||||||||||||||||||||||||||||||||||||||
Db        101 SerSerAspLeuGlnGlnHisGlnArgThrHisThrGlyGluLysProTyrLysCysPro 120

Qy        370 GAGTGCGGCAAGAGCTTTAGCGATCCCGGGGCCCTCGTCCGACATCAGAGGACCCACACA 429
              |||||||||||||||||||||:::         |||   :::||||||||||||||||||
Db        121 GluCysGlyLysSerPheSerGluSerThrAspLeuGlnGlnHisGlnArgThrHisThr 140

Qy        430 GGGGAGAAACCTTACAAGTGTCCTGAATGCGGCAAATCTTTCAGCCAGAGAGCAAACCTG 489
              |||||||||||||||||||||||||||||||||||||||||||||:::      :::|||
Db        141 GlyGluLysProTyrLysCysProGluCysGlyLysSerPheSerGluSerThrAspLeu 160

Qy        490 CGAGCTCACCAGAGAACCCATACTGGCGAAAAGCCTTATAAATGCCCTGAATGCGGGAAG 549
              :::   ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 GlnArgHisGlnArgThrHisThrGlyGluLysProTyrLysCysProGluCysGlyLys 180

Qy        550 AGTTTCAGCCGCTCTGACCACCTGACTACTCACCAGCGGACACACACTGGGAAGAAA 606
              ||||||||||||||||||||||||      |||||||||||||||||||||:::|||
Db        181 SerPheSerArgSerAspHisLeuGlnArgHisGlnArgThrHisThrGlyGluLys 199

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648